DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2015/0295084 to Obradovic et al. (hereinafter “Obradovic”).  
Regarding claim 1, Obradovic illustrates in at least figures 1A-12 (FIGS. 2-6 along line B-B’ of FIG. 1A; FIGS. 7-12 along line C-C’ of FIG. 1A) with associated text:
A semiconductor process, comprising: 
forming a stacked layer on a substrate 107, wherein the stacked layer comprises a second layer 115 (see below), a dielectric layer 110 and a first layer 105 (see below) stacked from bottom to top;
patterning the stacked layer to form at least one stacked fin structure (FIG. 1A) on the substrate, wherein the stacked fin structure comprises a first fin layer 115 and a second fin layer 105, and a fin dielectric layer 110 sandwiched by the first fin layer and the second fin layer;
forming a gate 615 disposed over the stacked fin structure;
etching the stacked fin structure (FIGS. 7-8 and par. [0069]-[0070]) beside the gate to form recesses in the stacked fin structure and expose the substrate; and
forming a source/drain 105s/105d in the recesses and directly on the substrate, wherein the first fin layer directly contacts the source/drain.

    PNG
    media_image1.png
    869
    784
    media_image1.png
    Greyscale

Regarding claim 2, Obradovic illustrates in figures 1A-12 the stacked fin structure comprises the first fin layer 105 (see above), a plurality of the fin dielectric layers 110 and a plurality of the second fin layers 115 (see above), the first fin layer, the plurality of the fin dielectric layers and the plurality of the second fin layers are stacked arranged, wherein the plurality of the fin dielectric layers are respectively sandwiched by the first fin layer and one of the plurality of the second fin layers and sandwiched between the plurality of the second fin layers to electrically isolate the first fin layer and each of the plurality of the second fin layers from each other.
Regarding claim 6, Obradovic discloses in paragraph [0035] the source/drain is formed by an epitaxial process.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 USC § 103 as being unpatentable over Obradovic as applied to claim 1 above, and further in view of US Patent No. 9,953,977 to Cheng et al. (hereinafter “Cheng”).
Regarding claim 7, Obradovic is discussed above, it does not specifically show performing a metal gate replacement process to replace the gate.  Cheng illustrates in figures 1(a)-10(b) performing a metal gate 122 replacement process to replace the gate 110.  It would have been obvious to one of ordinary skill in the art at the time the invention was made for Obradovic to use a metal gate replacement process.  The rationale for doing this is the applying a known technique to a known device (method or product) ready for improvement to yield predictable results.

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 3-4, the limitations of each dependent claim is the reasons for allowance.
Regarding claim 5, Obradovic teaches away from using a buffer layer.

Response to Arguments
Applicant’s arguments with respect to Obradovic have been considered but are moot in view of new grounds of rejection.  The first fin layer 105 now directly contacts the source/drain.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from an examiner should be directed to Primary Examiner Allan Wilson by calling 571-272-1738.  Examiner Wilson can normally be reached 8:00 AM to 2:00 PM Eastern Time Monday, Thursday and Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738